DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 8/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 10/14/2021, has been entered and carefully considered. Claims 1-2, 4-6, 8-10, 12-15 are amended, claims 3, 7 and 11 has been canceled and claims 16-19 are added. Claims 1-2, 4-6, 8-10, and 12-19 are currently pending.

Response to Arguments
3.	Applicant’s arguments, filed on 10/14/2021, pages 8-11, with respect to claim 1, have been considered but are not persuasive. 
Applicant argues that (1) Kitamura, taken alone or in combination with Marinier, fails to disclose or suggest “the transmission time interval is defined by a first number of OFDM symbols from the first start OFDM symbol”; (2) Marinier fails to teach or suggest “the number of OFDM symbols starting from the first start OFDM symbol, based on the 
Regarding the first argument, applicant specifically argues that in Kitamura [0262-0265] where an "OFDM symbol" is clearly different than a "DL signal". Kitamura [0262-0265] recites “a radio frame may be referred to as a “subframe. Furthermore, a subframe may be comprised of one or more slots in the time domain. Furthermore, a slot may be comprised of one or more symbols in the time domain (OFDM (Orthogonal Frequency Division Multiplexing) symbols”. “A radio frames, a subframe, a slot and a symbol may be each called by other applicable names. For example, one subframe may be referred to as a “transmission time interval” (TTI)”.
Examiner notes, it is well known in the art that OFDM symbol is used as the basic signal format for both downlink (DL) and uplink data transmissions in LTE subframe. This disclosure is further recited in Marinier [0137, 0169].
Regarding the second argument, applicant argues that Marinier fails to teach or suggest indicating a start symbol, because in Marinier, indicates the number of TTIs to be included in a particular time period (e.g., a subframe) and a start symbol and length of each TTI are implicitly determined. 
The examiner claim 1 recites “wherein the first resource allocation information indicates a first start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval, and wherein the transmission time interval is defined by a first number of the first consecutive OFDM symbols from the first start OFDM symbol”, and “identifying a transport block size that is associated with the first number of OFDM 
Marinier [0219] “where a control region occupies 2 symbols and a subframe includes 14 symbols, this may implicitly indicate a first TTI starting at the third symbol and ending at the eighth symbol, and a second TTI starting at the ninth symbol and ending at the fourteenth symbol. Alternatively, in a case where each TTI is constrained within one slot, this may implicitly indicate a first TTI starting at the third symbol and ending at the seventh symbol, and a second TTI starting at the eighth symbol and ending at the fourteenth symbol” is clearly describing the claimed limitation as recites in claim 1.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1, 4-5, 8-9, 12-13 and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US 2019/0181986), hereinafter Kitamura, in view of Marinier et al., (US 2018/0242317), hereinafter Marinier.

Regarding Claim 1, Kitamura teaches A method performed by a base station in a communication system, the method comprising: 
transmitting, to a terminal, first control information for a physical downlink shared channel (PDSCH) on a control region for the first control information configured by system information, wherein the first control information includes first resource allocation information ([Para. 0040, 0187-0188] the base station (eNB) transmits downlink control information (DCI) (DL assignment) that allocates the DL signal including PDSCH scheduling information is communicated by the PDCCH (i.e., control region). The control information such as SIBs  (System Information Blocks) are communicated in the PDSCH);

Kitamura does not disclose wherein the first resource allocation information indicates a first start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval, identifying a transport block size that is associated with the first number of OFDM symbols; and transmitting, to the terminal, the PDSCH associated with the identified transport block size in the first number of OFDM symbols starting from the first start OFDM symbol, based on the first resource allocation information.
Marinier teaches wherein the first resource allocation information indicates
identifying a transport block size that is associated with the first number of OFDM symbols ([Para. 0219-0220] the downlink control information may indicate a transport block size or a maximum transport block size for one or more TTIs to be included within a certain time period, such as a subframe that includes 14 OFDM symbols. For example, the resource block allocation for which the transport block size would not exceed the indicated maximum transport block size of maximum number of 3 symbols.
Where the start and end time of each TTI allocation for which the transport block size would not exceed the indicated maximum transport block size that is associated with the number of OFDM symbols [0137, 0169]).
and transmitting, to the terminal, the PDSCH associated with the identified transport block size in the first number of OFDM symbols starting from the first start OFDM symbol, based on the first resource allocation information. ([Para. 0137-0138] describes OFDM is used as the basic signal format for data transmissions in each subcarrier in LTE discussed herein. [Para. 0170-0172, 0183, 0218-0221] Fig. 4, eNB transmit downlink data in a DL portion of the frame based on the DL transmission assignment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information including TBS for resource allocation from Kitamura, and the teaching of DCI indicating a first starting TTI from Marinier to improve the 5G broadband performance.

Regarding Claim 4, the combination of Kitamura and Marinier, specifically, Kitamura teaches wherein the control region is same as a data region for the PDSCH in a frequency ([Para. 0188] the DCI (control region) and the PDSCH is communicated by EPDCCH in frequency-division-multiplexed).

Regarding Claim 5, Kitamura teaches A method performed by a terminal in a communication system, the method comprising: 
receiving, from a base station, first control information for a physical downlink shared channel (PDSCH) on a control region for the first control information configured by 
wherein the first resource allocation information is used for defining a transmission time interval among a plurality of transmission time intervals ([Para. 0105, 0263-0264, 0268] the DCI (DL assignment) to allocate a DL signal may include information indicates segmentation applied to subframes, which is referred to as a “transmission time interval” (TTI), or a plurality of consecutive subframes, may comprise one or more slots in the time domain in a radio frame configuration [0098]); 
wherein the transmission time interval is defined by a first number of OFDM symbols from the first start OFDM symbol ([Para. 0263-0265] the radio frame may be referred to as a subframe, where the TTI may be a subframe, one or more slots in time domain which may be defined by one to thirteen OFDM symbols (i.e., defined by the number of thirteen OFDM symbols starting from the one symbol to the thirteen symbol).
Marinier teaches wherein the first resource allocation information indicates a first start orthogonal frequency-division multiplexing (OFDM) symbol of the transmission time interval ([Para. 0202, 0218-0220] the downlink control information (i.e., DCI, a resource allocation information) may indicate a transport block size for one or more TTIs to be included within a certain time period, such as a subframe for resource allocation. The DCI may indicate the start of a time period t where t may represent a number of 
 
identifying a transport block size that is associated with the first
Where the start and end time of each TTI allocation for which the transport block size would not exceed the indicated maximum transport block size that is associated with the number of OFDM symbols [0137, 0169]); and 
receiving, from the base station, the PDSCH associated with the identified transport block size in the first number of OFDM symbols starting from the first start OFDM symbol, based on the first resource allocation information ([Para. 0137-0138] describes OFDM is used as the basic signal format for data transmissions in each subcarrier in LTE discussed herein. [Para. 0170-0172, 0183, 0218-0221] Fig. 4, the UE receives 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information including TBS for resource allocation from Kitamura, and the teaching of DCI indicating a first starting TTI from Marinier to improve the 5G broadband performance.
Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Kitamura in view of Marinier, specifically, Kitamura teaches A base station, in a communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver ([Para. 0201] Figs. 11 and 12 show a structure of a radio base station that includes the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control information including TBS for resource allocation from Kitamura, and the teaching of DCI indicating a first starting TTI from Marinier to improve the 5G broadband performance.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5 as being unpatentable over Kitamura in view of Marinier, specifically, Kitamura teaches A terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to receive from a base station, first downlink control information ([Para. 0219-0224] Fig. 13 shows structure of a user terminal according to the present embodiment. A user terminal 20 has a plurality of transmitting/receiving section 203 with antennas 201, and a baseband signal processing section 204 coupled with the transmitting/receiving section 203 for receives the DL signals (for example, at least one of DCI (DL assignment and/or UL grant) from the radio base station). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of downlink control 
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 16, the combination of Kitamura and Marinier, specifically, Kitamura teaches wherein the first resource allocation information further indicates the first number of OFDM symbols of the transmission time interval. ([Para. 0105, 0263-0265, 0268] the DCI (DL assignment) allocates a DL signal may include information indicates segmentation applied to subframes, which is referred to as a “transmission time interval” (TTI), or a plurality of consecutive subframes, may comprise one or more slots in the time domain in a radio frame configuration [0098].
Where the TTI may be a subframe in time domain which may be defined by one to thirteen OFDM symbols (i.e., defined by the number of thirteen OFDM symbols starting from the one symbol to the thirteen symbol).

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 16.

6.	Claims 2, 6, 10 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Marinier as applied to claims 1, 5, 9 and 13 respectively above, and further in view of Islam et al., (US 2018/0063865), hereinafter Islam.

	Regarding Claim 2, the combination of Kitamura and Marinier, specifically, Kitamura teaches wherein the plurality of transmission time intervals comprises a slot length transmission time interval ([Para. 0098, 0264, 0268] the time duration (TTI duration) of transmission time intervals (TTIs) where one slot may be referred to as a TTI, or one TTI in length). 
The combination of Kitamura and Marinier does not disclose wherein the plurality of transmission time intervals comprises a mini slot length transmission time interval.
Islam teaches f ([Para. 0038, 0049] Fig. 4, a transmission time interval (TTI), a symbol, a frame, a sub-frame, a slot, a mini-slot)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kitamura, Marinier and Islam to avoid performance degradation of the slotted transmission of latency tolerant traffic.
Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140247816, Kim et al. discloses Method and device for receiving control information in wireless communication system.
US 20150319776, Seo et al. discloses Method and apparatus for determining transport block size in wireless communication system.
US 20170135116, Kuchibhotla et al. discloses Method and Apparatus for Low Latency Transmissions.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413